Exhibit 10.4

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AWARD AGREEMENT

THIS STOCK APPRECIATION RIGHTS AWARD AGREEMENT (this “Award Agreement”) dated
[                    ] by and between Nationwide Health Properties, Inc., a
Maryland corporation (the “Corporation”), and [                    ] (the
“Participant”) evidences the award (the “Award”) granted by the Corporation to
the Participant of the number of stock appreciation rights (the “SARs”) first
set forth below.

 

Number of SARs:    [                    ]    Award Dated: [                    ]
Base Price per SAR:    $[                    ]    Vesting: The Award shall
become vested as to one-third of the total number of SARs subject to the Award
on each of the first, second and third anniversaries of the Award Date.

The Award is granted under the Nationwide Health Properties, Inc. 2005
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Stock Appreciation Rights (the “Terms”) attached to this Award Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Participant in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant. Capitalized
terms are defined in the Plan if not defined herein. The parties agree to the
terms of the Award set forth herein. The Participant acknowledges receipt of a
copy of the Terms, the Plan and the Prospectus for the Plan.

 

“PARTICIPANT”    

NATIONWIDE HEALTH PROPERTIES, INC.

a Maryland corporation

        Signature     By:                 Print Name     Print Name:            
      Title:    

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Award Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

          Signature of Spouse     Date



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

1. Vesting; Limits on Exercise.

Subject to Section 5, the Award shall vest in percentage installments of the
aggregate number of SARs subject to the Award as set forth on the cover page of
this Award Agreement. The SARs are payable only to the extent the SARs are
vested.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

Except as otherwise expressly provided in Section 5, the vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement; and employment or service for
only a portion of any vesting period, even if a substantial portion, will not
entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 5 below or under the Plan for such vesting
period (or for any later vesting period).

Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

 

3. Dividend Equivalent Rights.

In the event that the Corporation pays an ordinary cash dividend on its Common
Stock and the related dividend payment record date occurs at any time after the
Award Date and before all of the SARs subject to the Award or stock units
credited pursuant to this Section 3 (the “Stock Units”) either have been paid
pursuant to Section 4 or have terminated pursuant to Section 5, the Corporation
shall credit the Participant with a number of Stock Units (including any
fractional amounts) equal to (i) the per-share cash dividend paid by the
Corporation on its Common Stock with respect to such record date, multiplied by
(ii) the total number of outstanding and unpaid SARs subject to the Award and
Stock Units credited pursuant to this Section 3 (with such total number subject
to adjustment pursuant to Section 7.1 of the Plan), divided by (iii) the fair
market value of a share of Common Stock (as determined under the Plan) on the
related dividend payment date. As used herein, the term “stock unit” shall mean
a non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Award Agreement. Any Stock Units credited pursuant to this
Section 3 shall be subject to the same vesting, payment and other terms,



--------------------------------------------------------------------------------

conditions and restrictions as the SARs to which they relate. No crediting of
Stock Units shall be made pursuant to this Section 3 with respect to any SARs or
Stock Units which, as of the related dividend payment record date, have either
been paid pursuant to Section 4 or terminated pursuant to Section 5.

 

4. Payment of Award.

4.1 Payment of Award. Subject to Section 5, the SARs and related Stock Units
automatically will become payable upon the third anniversary of the Award Date
(the “Payment Date”).

4.2 Payment Amount. Upon the Payment Date, the SARs and related Stock Units
shall terminate and the Participant will be entitled to receive payment
therefore of an amount (subject to the tax withholding provisions of
Section 4.5) equal to the sum of:

 

  (a) the per-share fair market value (determined in accordance with the
applicable provisions of the Plan) of the Common Stock of the Corporation as of
the Payment Date, multiplied by the number of then-outstanding and vested Stock
Units; plus

 

  (b) the positive or negative difference obtained by subtracting the Base Price
of the SARs from the per-share fair market value (determined in accordance with
the applicable provisions of the Plan) of the Common Stock of the Corporation as
of the Payment Date, multiplied by the number of then-outstanding and vested
SARs.

If such amount is a negative number, the SARs and related Stock Units shall
terminate and no payment will be made with respect thereto.

4.3 Form of Payment. Subject to Section 5 below, the amount determined under
Section 4.2 will be paid to the Participant on or as soon as administratively
practicable after, and in any event within sixty (60) days following the Payment
Date, by delivery to the Participant of a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) equal to (i) the amount of the payment determined under Section 4.2,
divided by (ii) the fair market value (determined in accordance with the
applicable provisions of the Plan) of a share of Common Stock as of the Payment
Date. Any fractional amounts owed to the Participant pursuant to the foregoing
shall be paid in cash. The Corporation’s obligation to deliver shares of Common
Stock or otherwise make payment with respect to the SARs or Stock Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any shares with respect to the SARs or Stock Units
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 8.1 of the Plan. The Participant shall have no
further rights with respect to any SARs or Stock Units that are paid or that
terminate pursuant to Section 5.

4.4 Award Not Funded. SARs and Stock Units payable under this Award Agreement
will be paid from the general assets of the Corporation, and no special or
separate



--------------------------------------------------------------------------------

reserve, fund or deposit will be made to assure payment of the SARs or Stock
Units. Neither this Award Agreement nor any action taken pursuant to the
provisions of this Award Agreement will create, or be construed to create, a
trust of any kind or a fiduciary relationship between the Corporation and
Participant (or any other person). To the extent that Participant (or any
permitted transferee) acquires a right to receive payment pursuant to any SAR or
Stock Unit hereunder, such right will be no greater than the right of any
unsecured general creditor of the Corporation.

4.5 Tax Withholding. Subject to Section 8.1 of the Plan and such rules and
procedures as the Administrator may impose, upon any distribution of shares of
Common Stock in respect of the Award, the Corporation shall automatically reduce
the number of shares to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then fair market value (with the “fair
market value” of such shares determined in accordance with the applicable
provisions of the Plan), to satisfy any withholding obligations of the
Corporation or its Subsidiaries with respect to such distribution of shares at
the minimum applicable withholding rates; provided, however, that the foregoing
provision shall not apply in the event that the Participant has, subject to the
approval of the Administrator, made other provision in advance of the date of
such distribution for the satisfaction of such withholding obligations. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Award, the Corporation (or a Subsidiary)
shall be entitled to require a cash payment by or on behalf of the Participant
and/or to deduct from other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld with respect to such
distribution or payment.

 

5. Effect of Change in Control or Termination of Employment.

5.1 Effect of Change in Control. Upon the dissolution of the Corporation or
other event described in Section 7.1 of the Plan (which generally covers certain
mergers or similar reorganizations) that the Corporation does not survive (or
does not survive as a public company in respect of its Common Stock) or a Change
in Control Event (an “Acceleration Event”), if the SARs subject to the Award and
related Stock Units are not then otherwise fully vested (and have not previously
terminated), they shall automatically become vested upon the occurrence of such
Acceleration Event and shall be payable in accordance with Section 4 as if the
effective date of the Acceleration Event were the Payment Date, unless the
Acceleration Event is not a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Corporation (each as determined in accordance with Section 409A
of the Code), to the extent necessary to avoid the imposition of any taxes under
Section 409A of the Code, the SARs subject to the Award and related Stock Units
shall become vested but shall not become payable pursuant to this Section 5.1
until the earlier of, as soon as practicable, and in no event later than sixty
(60) days following: (A) the date the Acceleration Event (or a subsequent
Acceleration Event) qualifies as a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Corporation (each as determined in accordance with Section 409A
of the Code), (B) the original Payment Date under Section 4, or (C) the date the
Participant has a Severance Date (as defined below).



--------------------------------------------------------------------------------

5.2 Effect of Termination of Participant’s Employment or Services. Subject to
earlier termination of the SARS subject to the Award and related Stock Units
pursuant to Section 4 or 5.1 above, if the Participant ceases to be employed by
or ceases to provide services to the Corporation or a Subsidiary, the following
rules shall apply (the last day that the Participant is employed by or provides
services to the Corporation or a Subsidiary that qualifies as a “separation from
service” under Section 409A of the Code is referred to as the Participant’s
“Severance Date”):

 

  •  

other than as expressly provided below in this Section 5.2, (a) the SARs and
related Stock Units, to the extent not vested on the Severance Date, shall
terminate on the Severance Date, and (b) the SARs and related Stock Units, to
the extent vested on the Severance Date, shall be payable in accordance with
Section 4 as if the Severance Date were the Payment Date;

 

  •  

if the termination of the Participant’s employment or services is the result of
the Participant’s death or Total Disability (as defined below), (a) the SARs and
related Stock Units, to the extent not vested on the Severance Date, shall
become fully vested as of the Severance Date, and (b) the SARs and related Stock
Units shall be payable in accordance with Section 4 as if the Severance Date
were the Payment Date;

 

  •  

if the termination of the Participant’s employment or services is the result of
the Participant’s Retirement (as defined below), (a) the SARs and related Stock
Units, to the extent not previously terminated as of the Severance Date, shall
continue to vest following the Severance Date in accordance with the vesting
schedule set forth on the cover page of this Award Agreement, and (b) the SARs
and related Stock Units shall be payable in accordance with Section 4 (with the
Payment Date continuing to be the third anniversary of the Award Date) or, if
earlier, on, or as soon as practicable, but in any event no later than sixty
(60) days following the date of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Corporation (each as determined in accordance with Section 409A
of the Code); and

 

  •  

if the Participant is entitled to accelerated vesting of the SARs and related
Stock Units in connection with the termination of the Participant’s employment
pursuant to a written employment, change in control or similar agreement with
the Corporation, any SARs and related Stock Units becoming so vested shall be
payable in accordance with Section 4 as if the Severance Date were the Payment
Date.

For purposes of the Award, “Total Disability” means a Participant’s inability to
engage in any substantial gainful activity necessary to perform his or her
duties hereunder by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than twelve
(12) months.

For purposes of the Award, “Retirement” means a termination of employment or
services



--------------------------------------------------------------------------------

by the Participant that occurs both (a) upon or after the Participant’s
attainment of age 60 and (b) upon or after the Participant’s completion of five
years of service to the Corporation or its Subsidiaries (such years of service
determined in accordance with the rules for determining years of service under
the Corporation’s 401(k) plan).

Notwithstanding the provisions of this Section 5.2, the Award shall be subject
to earlier termination as contemplated by Section 5.1. The Administrator shall
be the sole judge of whether the Participant continues to render employment or
services for purposes of this Award Agreement.

 

6. Non-Transferability.

The Award and any other rights of the Participant under this Award Agreement or
the Plan are nontransferable and exercisable by and payable to only the
Participant, except as set forth in Section 5.7 of the Plan.

 

7. Notices.

Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer employed by the Corporation
or a Subsidiary, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 7.

 

8. Plan.

The Award and all rights of the Participant under this Award Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Participant agrees to be bound by the terms of the Plan and this
Award Agreement (including these Terms). The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

9. Construction; Section 409A.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Notwithstanding any
provision to the contrary in this Agreement, to



--------------------------------------------------------------------------------

the extent necessary to avoid the imposition of any taxes under Section 409A of
the Code, no payment or distribution under this Agreement that becomes payable
by reason of a Participant’s termination of employment with the Corporation will
be made to such Participant unless such Participant’s termination of employment
constitutes a ‘separation from service’ (as such term is defined in Section 409A
of the Code). For purposes of this Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Section 409A of the Code. If a Participant is a “specified employee” as
defined in Section 409A of the Code and, as a result of that status, any portion
of the payments under this Agreement would otherwise be subject to taxation
pursuant to Section 409A of the Code, such Participant shall not be entitled to
any payments upon a termination of his or her employment until the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) or (ii) the date of such Participant’s death. Upon the expiration of
the applicable Section 409A deferral period, all payments and benefits deferred
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such deferral) shall be paid or
reimbursed to such Participant in a lump sum as soon as practicable, but in no
event later than ten (10) days (or if the payment is being made following the
Participant’s death, no later than sixty (60) days following the date of death),
following such expired period, and any remaining payments due under this
Agreement will be paid in accordance with the normal payment dates specified for
them herein.

 

10. Entire Agreement; Applicability of Other Agreements.

This Award Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof. Notwithstanding the foregoing, if the Participant is subject to a
written employment, change in control or similar agreement with the Corporation
that is in effect as of the Participant’s Severance Date and the Participant
would be entitled under the express provisions of such agreement to greater
rights with respect to accelerated vesting of the Award in connection with the
termination of the Participant’s employment in the circumstances, to the extent
permitted by Section 409A of the Code, the provisions of such agreement shall
control with respect to such vesting rights, and the corresponding provisions of
this Award Agreement shall not apply.

 

11. Governing Law.

This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Maryland without regard to conflict of
law principles thereunder.

 

12. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.2 of the



--------------------------------------------------------------------------------

Plan, this Award Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Corporation.

 

13. Counterparts.

This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14. Section Headings.

The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.